THE        ATTORNEY    GENERAL
                               OF TEKAS
                             AUNTIN.    -             16711




                                       July 10, 1974


The Honorable Norman Manning                           Opinion No. H-    343
County Attorney
Williamson  County                                     Re: Whether a district court
Georgetown,   Texas 78626                              may designate the county
                                                       attorney as registry of the
                                                       court to receive  child rupport
                                                       paymentr.

Dear Mr.     Manning:

         You have requested our opinion an to whether a district court
may designate anyone other than the district clerk am registry of the court
to receive child support payments and, if so, whether the county attorney
may be so designated.    You alro ask whether a county attorney has any
duty to act under the Uniform Reciprocal   Enforcement of Support Act, 5 0 21.01
et meq.,Family   Code, V.T. C.S.

           In a judicial district or county not having a domestic relation0
court, the district court generally exercises       jurisdiction   in cages of
divorce and in other cases which may affect the parent-child           relation-
ship. Articles      1906, 1907, V. T. C.S., and see §ll.Ol,      Family Code,
V. T. C. S. Section 14.05 of the Family Code provides that in such cases
the court may order either or both parents to make periodic payments or
a lump-sum payment, or both, for the support of the child until he is 18
years of age “in the manner and to the persons specified by the court in
the decree. I’ This provision confers broad discretion upon the district
court in determining to whom child support payments will be made, and
under it the court ,may appoint someone other than the district clerk to
;;;;;-*-‘; such payments.

           You ask whether    the county attorney     could be appointed in that
capacity    to receive   child support payments.       The Texas Constitution in




                                            p. 1601
’



    The Honorable   Norman   Manning   page 2     (H-343)




    Art. 5. s 21 provides that where a county is included in a district in which
    there is a district attorney the respective  duties of the district attorney
    and county attorney are to be regulated. by the Legislature.      The courtn
    have taken the position that by virtue of this provision the powers of a
    county attorney are strictly limited and thata county attorney has no
    authority to perform an act in respect to which no duty has been made to
    devolve upon him by the Legislature.      Duncan v. State, 67 S.W. 903 (Tex.
    Civ. App. 1902, no writ): see also A.B. C. Rendering,      Inc. v. State, 342
S.W.2d 345 (Tex. Civ. App., Houston, 1961, no writ) and Wexler v. State,
    241 S.W. 231 (Tex. Civ. App., Galveston, 1922, no writ).

             The primary duty assigned to county attorneys by the Legislature
    is to represent the state in all criminal proceedings under examination
    in courts in their respective  counties below the grade of district court.
    Art. 2.02, V. T. C. C. P. As a rerult the county attorney ordinarily is
    obligated to represent the state in a prosecution for the class A mirdemean-
    or of criminal nonsupport.    See 0 25.05, V. T. P. C.

            But to our knowledge there is no statute or other law which gives
    the county attorney the duty to receive child support payments ordered by
    a court under 314.05 of the Family Code. Since the legislature      has never
    given the county attorney the duty to receive such payments, it is our
    opinion that he is not authorized to do so and that a district court may
    not confer this rerponsibility  upon him.

             Your third and final question is whether a county attorney has any
    duty to act under the Uniform Reciprocal      Enforcement of Support Act,
    § 0 21.01 et seq., Family Code, V. T. C. S. In Attorney General Opinion
    C-636 (1966) this office held that when there was also a district attorney
    in his county a county attorney had no duty to act as prosecuting attorney
    under the Uniform Reciprocal     Enforcement    of Support Act as then written.
    But in 1973 the 63rd Legislature    enacted a new version of that Act which
    changed the definition of “prosecuting    attorney” upon which that opinion
    was founded.     Under the current version of the Act “prosecuting    attorney”
    is defined in 5 21.03 (15) as “the criminal district attorney or county attorney,
    or the district attorney where there is no criminal district attorney or
    county attorney. ” Thus, when there is no criminal district attorney, as in




                                        p, 1602
The Honorable   Norman   Manning     page 3 -(H-343)




Williamson   County, the county attorney now bar the duty to act as “proa-
ecuting attorney” in proceedings   brought under the Uniform Reciprocal
Enforcement    of Support Act.  See Seer. 21.26 and 21.33, Family Code,
V. T. C. S.

                                    SUMMARY

                    While 0 14.05 of the Family Code confera broad
                discretion upon the district court in determining to
                whom child support payments will be made, the court
                may not require the county attorney in that capacity
                to receive such payments.     In proceedings under the
                Uniform Reciprocal    Enforcement    of Support Act the
                county attorney of Williamson    County har the duty to
                act as “prosecuting  attorney. ”

                                                Very t?y&


                                               JOHN L. HILL
                                               Attorney General   of Texas
                                         f




DAVID M. KENDALL.        Chairman
Opinion Committee




                                   p. 1603